AGREEMENT OF AMENDMENT

Dated as of February 14, 2007

     Reference is made to (i) that certain Revolving Credit and Security
Agreement dated as of February 25, 2003 (as from time to time and as hereby
amended, the "Credit Agreement") among XL Re Ltd (the "Borrower"), CAFCO, LLC
(formerly Corporate Asset Funding Company, Inc., "CAFCO"), CRC Funding, LLC
(formerly Corporate Receivables Corporation, "CRC"), CHARTA, LLC (formerly
CHARTA Corporation, "CHARTA"), CIESCO, LLC (formerly CIESCO, L.P., "CIESCO"),
Citibank, N.A. ("Citibank"), the other banks from time to time parties thereto
and Citicorp North America, Inc., as agent (the "Agent"), and (ii) that certain
Control Agreement dated as of February 25, 2003 (as from time to time amended,
the "Control Agreement") among the Borrower, the Agent and Mellon Bank, N.A.
(the "Securities Intermediary"). Capitalized terms used and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement or the
Control Agreement, as the case may be.

     The parties to the Credit Agreement agree that, effective as of the date
hereof, the definition of "Secondary Lender Stated Expiration Date" set forth in
Section 1.01 of the Credit Agreement is hereby amended by replacing the date
"February 14, 2007" set forth therein with the date "February 12, 2008".

     The parties to the Credit Agreement agree that, effective as of the date
hereof Section 4.01(f) of the Credit Agreement is hereby amended by adding the
words "or contemplated by our SEC reports," after the words "Except as disclosed
in Schedule IV hereto" and before the words "or as routinely encountered in
claims activity" set forth therein.

     The parties to the Credit Agreement agree that, effective as of the date
hereof Section 4.01(l) of the Credit Agreement is hereby amended by replacing
the date set forth therein with the date "December 31, 2005".

     The parties to the Control Agreement hereby agree that, effective as of the
date hereof, Schedule I of the Control Agreement is hereby amended by replacing
it in its entirety with Annex A attached hereto.

     The Borrower represents and warrants to the Agent, Citibank, CAFCO, CRC,
CHARTA and CIESCO that immediately after giving effect to this Agreement of
Amendment, (i) the representations and warranties of the Borrower set forth in
the Credit Agreement are true and correct in all material respects, and (ii) no
Default or Event of Default shall be continuing.

     This Agreement of Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.

     THIS AGREEMENT OF AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

--------------------------------------------------------------------------------



     All references in any Program Document to the Credit Agreement or the
Control Agreement on and after the date hereof shall be deemed to refer to the
Credit Agreement or the Control Agreement, as the case may be, as amended
hereby, and the parties hereto agree that on and after the date hereof, the
Credit Agreement and the Control Agreement, as amended hereby, are in full force
and effect.

 


 


2

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this agreement to be
executed and delivered by their duly authorized officers as of the date first
above written.

CITICORP NORTH AMERICA, INC.,   CITIBANK, N.A., as Agent   as Secondary Lender  
  By:   /s/ Arthur Bovino   By:   /s/ Arthur Bovino Name: Arthur Bovino    
Name: Arthur Bovino Title: Vice President     Title: Vice President     CAFCO,
LLC, as Lender   CRC FUNDING, LLC, as Lender   By:   Citicorp North America,
Inc., as   By: Citicorp North America, Inc., as   Attorney-in-Fact    
Attorney-in-Fact     By:   /s/ Arthur Bovino   By:     /s/ Arthur Bovino Name:
Arthur Bovino     Name: Arthur Bovino Title: Vice-President     Title:
Vice-President     CHARTA, LLC, as Lender   CIESCO, LLC, as Lender   By:  
Citicorp North America, Inc., as   By:   Citicorp North America, Inc., as
Attorney-in-Fact     Attorney-in-Fact     By:   /s/ Arthur Bovino   By:     /s/
Arthur Bovino Name: Arthur Bovino     Name: Arthur Bovino Title: Vice-President
    Title: Vice-President       XL RE LTD,   MELLON BANK, N.A., as Borrower   as
Securities Intermediary,     solely with respect to the Control Agreement    
By:   /s/ Derrick A. Irby   By:   /s/ Dawn V. Robertson Name: Derrick A. Irby  
  Name: Dawn V. Robertson Title: SVP & Chief Financial Officer     Title: Vice
President


3

--------------------------------------------------------------------------------

